Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.          The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered from 1/16 through 16/16.  See MPEP 608.2 (V) (t).    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
3.         Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
           Regarding claim 5, “the bearing receiving portion” lacks antecedent basis.

Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.          Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ono (6,226,877), provided in the IDs submitted on 07/25/2022. Regarding claim 1, Ono teaches a method of assembling a gearcase cover 4 (Fig. 2A) assembly of a reciprocating saw 1, the method comprising: providing a gearcase cover 4 with a cylindrical opening 50 (defined by the opening of the cylindrical tube which houses the seal retainer 22, felt ring 23 and dust seal 24; annotated Fig. 1 below) and a receiving portion 52 (defined by the space between the posts that receives the fasteners of the bearing cover; annotated Fig. 2A below); providing a shaft 12 with a yoke 15 affixed to the shaft; inserting a first end of the shaft into the cylindrical opening (Fig. 2A); rotating the shaft such that a second end of the shaft sits in the receiving portion.  It should be noted that by rotating the shaft the end of the end of the shaft with the bearing 13 sits in the receiving end and the receiving portion of the bearing 13 that matches the shape of the bearing 13. See Figs. 1-3 in Ono.
            Regarding claim 2, Ono teaches everything noted above including that 
the shaft 12 further comprises a bearing affixed 13 thereto; wherein the gearcase cover 4 includes a bearing receiving portion 53 (defined by a bottom bracket that receives the bearing 13; annotated Fig. 2A below); and wherein the rotating the shaft includes rotating the shaft such that the bearing 13 sits in the bearing receiving portion.  
             Regarding claim 3, Ono teaches everything noted above including a bearing cover 54 (defined by the cover that is fastened to the poste by a couple of fasteners; annotated Figs. 2A below) to the gearcase cover.  This is also is evidenced in  figures of CMCS300 (non-patent Literature) provided with IDS submitted on 07/25/2022 where the bearing coves connected to the gear cover by fasteners. 
             Regarding claim 4, Ono teaches everything noted above including that the securing the bearing cover to the gearcase cover causes the shaft to be secured in the gearcase cover.  
              Regarding claim 5, as best understood, Ono teaches everything noted above including that the bearing cover secures the bearing in the bearing receiving portion.  
             Regarding claim 6, Ono teaches everything noted above including a blade clamp assembly (defined by the assembly that clamp the blade 14 to the first end of the shaft 12; Fig. 3) to the first end of the shaft 12.  


    PNG
    media_image1.png
    1212
    833
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    503
    834
    media_image2.png
    Greyscale



Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Sugino et al. (2016/0303668 A1) teach a reciprocating saw. 
Develius (4,474,077) teaches a gearcase cover 29 which an integrally aluminum cast. 


7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

November 15, 2022